                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ANTHONY CALIFORNIA, INC.,

                     Plaintiff,                                8:17CV112

      vs.
                                                       PROGRESSION ORDER
JAMES MORAN, M&M SALES, INC.,                              (AMENDED)
and DIRECT LIGHTING, L.L.C.,

                     Defendants.



      The parties’ Second Joint Motion to Modify Progression Order (Filing No. 62) is
granted.

      Accordingly,

      IT IS ORDERED that the progression order is amended as follows:

      1)    The jury trial of this case is set to commence before John M. Gerrard,
            Chief United States District Judge, in Courtroom 1, United States
            Courthouse, Lincoln, Nebraska, a 9:00 a.m. on June 1, 2020, or as soon
            thereafter as the case may be called, for a duration of seven (7) trial days.
            This case is subject to the prior trial of criminal cases and other civil cases
            that may be scheduled for trial before this one. Jury selection will be held
            at the commencement of trial.

      2)    The Pretrial Conference is scheduled to be held before the undersigned
            magistrate judge on May 19, 2020 at 10:00 a.m., and will be conducted by
            internet/telephonic conferencing. Counsel shall use the conferencing
            instructions assigned to this case to participate in the conference. The
            parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
            emailed to zwart@ned.uscourts.gov, in Word format, by 5:00 p.m. on May
            15, 2020.

      3)    A telephonic conference to discuss the status of case progression and the
            parties’ interest in settlement will be held with the undersigned magistrate
            judge on January 14, 2020 at 10:00 a.m. by telephone. Counsel shall use
            the conferencing instructions assigned to this case to participate in the
      conference.

4)    The deadline for completing written discovery under Rules 33, 34, and 36
      of the Federal Rules of Civil Procedure is August 2, 2019. Motions to
      compel discovery under Rules 33, 34, and 36 must be filed by August 16,
      2019
      Note: A motion to compel, to quash, or for a disputed protective order
      shall not be filed without first contacting the chambers of the undersigned
      magistrate judge to set a conference for discussing the parties’ dispute.

5)    The deadlines for complete expert disclosures for all experts expected to
      testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and
      non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

             For the plaintiff(s):              September 27, 2019.
             For the defendant(s):              November 1, 2019.
             Plaintiff(s)’ rebuttal:            November 22, 2019

6)    The deposition deadline for fact witnesses is September 27, 2019.

7)    Depositions of experts shall occur between November 25, 2019 and
      January 3, 2020.

8)    The deadline for filing motions to dismiss and motions for summary
      judgment is February 14, 2020.

9)    The deadline for filing motions to exclude testimony on Daubert and
      related grounds is January 31, 2020.

10)   Motions in limine shall be filed seven days before the pretrial conference.
      It is not the normal practice to hold hearings on motions in limine or to rule
      on them prior to the first day of trial. Counsel should plan accordingly.

11)   The parties shall comply with all other stipulations and agreements recited
      in their Rule 26(f) planning report that are not inconsistent with this order.

12)   All requests for changes of deadlines or settings established herein shall
      be directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of
      the motion, which require that additional time be allowed.




                                       2
Dated this 21st day of May, 2019.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge




                                    3
